The second count of the case clearly sounds in contract. It alleges a breach of the implied warranty of fitness.
In order to recover thereon it must appear therefore that there was privity of contract between the plaintiff and the *Page 22 
defendant.
Burkhardt vs. Armour  Co., 115 Conn. 249.
It appears that the contract of sale of the pie in question was between Jennie Mastrianni and Patsy Antonacci. It is not alleged that Mastrianni was the agent of the defendant nor that Patsy Antonacci was the agent of the plaintiff, nor does privity of contract between the plaintiff and defendant appear in any other way.
   The demurrer is therefore sustained on all grounds stated.